Title: Patrick Gibson to Thomas Jefferson, 13 February 1817
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 13th Feby 1817—
          
          I have received your favor of the 9th Inst and am sorry to find that Mr Dufief had not received the money you directed to be paid to him thro’ the agency I had directed, and more particularly so, as I apprehend that another small sum, which was to have been paid to the Collector is in the same situation—Not having myself any transactions with Philada I applied, on the receipt of your letter, to Mr Fisher, and requested him to make the payment of both these sums, thro’ the medium of his friend Mr Howell, who in reply to his letter (in June) stated that it should be done, and under the fullest impression that he would comply with the terms of his letter the money was paid to Mr F
          
          I have requested this Gentn to write to Mr Howell, not however doubting Mr Dufief’s correctness, but with the view of ascertaining if the small sum has been paid to the Collector With great respect
          
            Your obt Serv
            Patrick Gibson
          
        